Exhibit 10.43
VOTING AGREEMENT
     This Voting Agreement (this “Agreement”) is entered into as of April 18,
2010, among The GEO Group, Inc., a Florida corporation (“GEO”) and the other
parties identified on the signature pages hereto (each, a “Stockholder”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement and Plan of Merger dated as of the date hereof (the
“Merger Agreement”), among Cornell Companies, Inc., a Delaware corporation
(“Target”), GEO and GEO Acquisition III, Inc., a Delaware corporation (“Merger
Sub”).
WITNESSETH:
     WHEREAS, as of the date of this Agreement, each Stockholder beneficially
owns (as defined herein) that number of shares of common stock, par value $.001
per share, of Target (“Common Stock”) set forth opposite the name of such
Stockholder in the second column of
Annex I hereto;
     WHEREAS, simultaneously herewith, Target, GEO, and Merger Sub are entering
into the Merger Agreement, pursuant to which Merger Sub will be merged with and
into the Target (the “Merger”), with the Target being the Surviving Company
following the Merger; and
     WHEREAS, as a condition to the willingness of GEO and Merger Sub to enter
into the Merger Agreement, and as an inducement and in consideration therefor,
the Stockholders are executing this Agreement;
     NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:
ARTICLE I
CERTAIN DEFINITIONS
     Section 1.1 Certain Definitions. For purposes of this Agreement, the
following terms shall have the following meanings:
          (a) “beneficially own” shall have the meaning ascribed to such term in
Rule 13d-3 promulgated under the Exchange Act) (including, but not limited to,
the entitlement to dispose of (or to direct the disposition of) and to vote (or
to direct the voting of)). For purposes of this Agreement, the terms
“beneficially owns” and “beneficially owned” shall have correlative meanings.
          (b) “Representative” means, with respect to any particular Person, any
director, officer, employee, investment banker, attorney or other advisor or
representative of such Person.
          (c) “Subject Shares” means, with respect to any particular Person, the
shares of Common Stock beneficially owned by such Person as of the date of this
Agreement (including, without limitation, any shares of Common Stock set forth
opposite the name of such

1



--------------------------------------------------------------------------------



 



Person in the second column of Annex I hereto), together with any other shares
of Common Stock the voting power over which is directly or indirectly acquired
by such Person at any one or more times prior to the termination of this
Agreement pursuant to the terms hereof.
          (d) “Transfer” means, with respect to a security, the sale, grant,
assignment, transfer, pledge, hypothecation, encumbrance, constructive sale, or
other disposition of such security or the beneficial ownership thereof or any
economic interest therein (including by operation of law), or the entry into of
any contract, agreement or other obligation to effect any of the foregoing,
including, for purposes of this Agreement, the transfer or sharing of any voting
power of such security.
ARTICLE II
VOTING AGREEMENT AND IRREVOCABLE PROXY
     Section 2.1 Agreement to Vote the Subject Shares.
          (a) From and after the date hereof, at any meeting of the Target’s
stockholders (or any adjournment or postponement thereof), however called, or in
connection with any action by written consent or other action of the Target’s
stockholders, each Stockholder shall vote (or cause to be voted) all of the
Stockholder’s Subject Shares:
          (i) in favor of the adoption and approval of the terms of the Merger
Agreement, the Merger and the other transactions contemplated by the Merger
Agreement (and any actions required in furtherance thereof);
          (ii) against any action, proposal, transaction or agreement that would
directly or indirectly result in a breach of any covenant, representation,
warranty or other obligation or agreement of Target set forth in the Merger
Agreement or of the Stockholder set forth in this Agreement; and
          (iii) except with the prior written consent of GEO, against the
following actions or proposals (other than the Merger and the other transactions
contemplated by the Merger Agreement): (A) any Acquisition Proposal; (B) any
material change in the present capitalization of Target or any amendment of
Target’s certificate of incorporation or bylaws; (C) any other material change
in Target’s corporate structure or business; or (D) any other action or proposal
involving Target or any of its Subsidiaries that is intended, or would
reasonably be expected, to prevent, impede, interfere with, delay, postpone or
adversely affect the Merger or the other transactions contemplated by the Merger
Agreement.
ARTICLE III
RESTRICTION ON TRANSFER; OTHER ACQUISITION PROPOSALS
     Section 3.1 Restriction on Transfer. Each Stockholder hereby agrees that,
from and after the date hereof, such Stockholder shall not, and shall cause such
Stockholder’s Affiliates not to, directly or indirectly (other than pursuant to
the Merger Agreement) tender into any tender or

2



--------------------------------------------------------------------------------



 



exchange offer or otherwise directly or indirectly Transfer any Subject Shares
(or any rights, options or warrants to acquire or dispose of shares of Common
Stock), (b) grant any proxies with respect to such Stockholder’s Subject Shares,
deposit such Stockholder’s Subject Shares into a voting trust, enter into a
voting agreement with respect to any of such Stockholder’s Subject Shares or
otherwise restrict the ability of such Stockholder freely to exercise all voting
rights with respect thereto; make, or in any way participate in, directly or
indirectly, any “solicitation” of “proxies” (as such terms are used in the rules
of the Securities and Exchange Commission) to vote (including by consent), or
seek to advise or influence any Person with respect to the voting of, any voting
securities of Target (including, without limitation, by making publicly known
the position of such Stockholder or any of its Affiliates on any matter
presented to stockholders of Target), other than to recommend that stockholders
of Target vote in favor of the Merger and the Merger Agreement; (d) form, join
or in any way participate in a “group” (as defined in Section 13(d)(3) under the
Exchange Act) in connection with any of the foregoing; or (e) otherwise take,
directly or indirectly, any actions with the purpose or effect of avoiding or
circumventing any provision of this Section 3.1. The foregoing notwithstanding,
any Stockholder may Transfer any Subject Shares to any Person who, as a
condition to and part of such Transfer, executes and delivers a counterpart of
this Agreement or otherwise agrees in writing (in form and substance reasonably
satisfactory to GEO) to join in, be bound by and comply with this Agreement with
respect to such Subject Shares.
     Section 3.2 Dividends, Distributions, Etc. In the event of a stock dividend
or distribution, or any change in the Common Stock by reason of any stock
dividend or distribution, split-up, recapitalization, combination, exchange of
shares or the like, the term “Subject Shares” shall be deemed to refer to and
include the Subject Shares as well as all such stock dividends and distributions
and any securities into which or for which any or all of the Subject Shares may
be changed or exchanged or which are received in such transaction.
     Section 3.3 Acquisition Proposals.
          (a) Each Stockholder shall not, and each Stockholder shall use its
reasonable best efforts to cause its and its Affiliates’ Representatives not to,
(i) solicit, initiate or knowingly encourage the submission of any Acquisition
Proposal, (ii) approve or recommend, or propose to approve or recommend, or
execute or enter into, any letter of intent, agreement in principle, or any
other agreement, arrangement or understanding, relating in any respect to any
Acquisition Proposal or (iii) participate in any substantive discussions or
negotiations regarding, or furnish to any Person or provide any Person with
access to, any material non-public information with respect to, or knowingly
take any other action to facilitate any inquiries or the making of any proposal
that constitutes, or may reasonably be expected to lead to, an Acquisition
Proposal. Each Stockholder shall promptly take the steps necessary to inform its
Representatives (and those of its Affiliates) of the obligations undertaken by
such Stockholder in this Section 3.3 and each Stockholder agrees that it shall
be responsible for any breach of this Section 3.3 by such Representatives as if
such Representatives were parties to this Section 3.3.
          (b) In the case of each Stockholder, in addition to the obligations of
such Stockholder set forth in Section 3.3(a), such Stockholder shall promptly
advise GEO of any request made of such Stockholder or any of its Affiliates for
information or the submission or receipt of any Acquisition Proposal, or any
inquiry with respect to or that could lead to any

3



--------------------------------------------------------------------------------



 



Acquisition Proposal, the material terms and conditions of such request,
Acquisition Proposal or inquiry, and the identity of the Person making any such
request, Acquisition Proposal or inquiry and the response or responses of such
Stockholder and any of its Affiliates thereto. Each Stockholder shall keep GEO
fully informed on a prompt and reasonably current basis as to the status and
details (including amendments or proposed amendments) of any such request,
Acquisition Proposal or inquiry. Each Stockholder shall promptly provide to GEO
copies of all written correspondence or other written material, including
material in electronic written form, between such Stockholder or any of its
Affiliates, on the one hand, and any Person making any such request, Acquisition
Proposal or inquiry, on the other hand. Upon the execution by any Stockholder of
this Agreement, such Stockholder and each of its Affiliates will immediately
cease, and such Stockholder will cause to be terminated any existing activities,
discussions or negotiations with any parties conducted heretofore by such
Stockholder or any of its Affiliates with respect to any of the foregoing, and
such Stockholder will promptly request that all Persons provided confidential
information concerning Target and its Subsidiaries pursuant to a confidentiality
agreement with such Stockholder or any of its Affiliates return to Target all
such confidential information, without keeping copies thereof (if permissible
under such agreement), in accordance with such confidentiality agreement.
          (c) The foregoing shall not restrict or limit the ability of any
Stockholder who is director of Target to take any action in his or her capacity
as a director of Target to the extent expressly permitted by the Merger
Agreement.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF EACH STOCKHOLDER
     Each Stockholder hereby represents and warrants, severally but not jointly,
to GEO as follows:
     Section 4.1 Due Organization, etc. Except for those Stockholders who are
natural persons, such Stockholder is duly organized and validly existing under
the laws of the jurisdiction of formation. Such Stockholder has all necessary
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby by such Stockholder
have been duly authorized by all necessary action on the part of such
Stockholder. This Agreement, assuming the due authorization, execution and
delivery by GEO, constitutes a valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except as
limited by the application of bankruptcy, moratorium and other laws affecting
creditors’ rights generally and as limited by the availability of specific
performance and the application of equitable principles.
     Section 4.2 Ownership of Subject Shares.
          (a) As of the date of this Agreement, (i) such Stockholder is the
beneficial owner of the aggregate number of shares of Common Stock set forth
opposite the name of such Stockholder in the second column of Annex I hereto
(“Scheduled Shares”) and (ii) each Person

4



--------------------------------------------------------------------------------



 



set forth opposite the name of such Stockholder in the third column of Annex I
hereto (a “Record Owner”) is the record owner of such Stockholder’s Scheduled
Shares.
          (b) As of the date hereof, each Record Owner with respect to such
Stockholder (i) has the sole power to vote or cause to be voted such shares (or,
if such Record Owner is not such Stockholder, such Record Owner, together with
such Stockholder and any other Stockholders the names of which are set forth
opposite such shares on Annex I, have the shared power to cause such shares to
be voted), and (ii) has good and valid title to such shares of Common Stock,
free and clear of any and all pledges, mortgages, liens, charges, proxies,
voting agreements, encumbrances, adverse claims, options, security interests and
demands of any nature or kind whatsoever, other than those created by this
Agreement.
     Section 4.3 No Conflicts. (i) No filing with any Governmental Authority and
no authorization, consent or approval of any other Person is necessary for the
execution of this Agreement by such Stockholder or the consummation by such
Stockholder of the transactions contemplated hereby and (ii) none of the
execution and delivery of this Agreement by such Stockholder, the consummation
by such Stockholder of the transactions contemplated hereby or compliance by
such Stockholder with any of the provisions hereof shall (A) conflict with or
result in any breach of the organizational documents of such Stockholder, if
any, (B) result in, or give rise to, a violation or breach of or a default under
any of the terms of any material contract, understanding, agreement or other
instrument or obligation to which such Stockholder is a party or by which such
Stockholder or any of its assets may be bound or by which any of the Subject
Shares of such Stockholder or any of its Affiliates may be bound, (C) result in
the creation of, or impose any obligation on such Stockholder or any of its
Affiliates to create, any Lien upon the Subject Shares of such Stockholder or
any of its Affiliates, or (D) violate any applicable law, except for any of the
foregoing as does not and could not reasonably be expected to impair such
Stockholder’s ability to perform its obligations under this Agreement.
     Section 4.4 Total Shares. Such Stockholder’s Scheduled Shares are the only
shares of any class or series of capital stock of Target or any Subsidiary
thereof of which such Stockholder is the record or beneficial owner or which
such Stockholder has the right, power or authority (sole or shared) to sell or
vote, and such Stockholder does not have any right to acquire, nor is it the
beneficial owner of, any other shares of any class or series of capital stock of
Target or any Subsidiary thereof or any securities convertible into, or
exchangeable or exercisable for, any shares of any class or series of capital
stock of Target or any Subsidiary thereof.
     Section 4.5 Absence of Litigation. There is no legal or administrative
proceedings, claims, suits or actions pending or, to the knowledge of such
Stockholder, threatened against or affecting such Stockholder or any of its
Affiliates before or by any Governmental Authority that could reasonably be
expected to materially impair the ability of such Stockholder to perform its
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.
     Section 4.6 Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from GEO, Merger Sub or Target
in respect of this Agreement based upon any arrangement made by or on behalf of
such Stockholder.

5



--------------------------------------------------------------------------------



 



     Section 4.7 Reliance by GEO. Such Stockholder understands and acknowledges
that GEO is entering into the Merger Agreement in reliance upon the execution
and delivery of this Agreement by such Stockholder.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
OF GEO
     GEO hereby represents and warrants to the Stockholders as follows:
     Section 5.1 Due Organization, etc. GEO is a corporation duly organized and
validly existing under the laws of the State of Florida. GEO has all necessary
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby by
GEO have been duly authorized by all necessary corporate action on the part of
GEO.
     Section 5.2 Conflicts. (i) No filing with any Governmental Authority, and
no authorization, consent or approval of any other Person is necessary for the
execution of this Agreement by GEO and the consummation by GEO of the
transactions contemplated hereby and (ii) neither the execution and delivery of
this Agreement by GEO nor the consummation by GEO of the transactions
contemplated hereby shall (A) conflict with or result in any breach of the
organizational documents of GEO, (B) result in, or give rise to, a violation or
breach of or a default under any of the terms of any material contract,
understanding, agreement or other instrument or obligation to which GEO is a
party or by which GEO or any of its assets may be bound, or (C) violate any
applicable law, except for any of the foregoing as does not and could not
reasonably be expected to impair GEO’s ability to perform its obligations under
this Agreement.
ARTICLE VI
TERMINATION
     Section 6.1 Termination.
          (a) Subject to Section 6.1(b), this Agreement shall terminate and none
of GEO or any Stockholder shall have any rights or obligations hereunder upon
the earliest to occur of: (i) the termination of this Agreement by mutual
written consent of GEO and the Stockholders, (ii) the Effective Time and
(iii) the termination of the Merger Agreement in accordance with its terms.
          (b) Notwithstanding the foregoing, (i) the termination of this
Agreement shall not prevent any party hereunder from seeking any remedies
(whether at law or in equity) against any other party hereto for such party’s
breach of any of the terms of this Agreement and (ii) Article VII (other than
Section 7.2) of this Agreement shall survive the termination of this Agreement.

6



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
     Section 7.1 Appraisal Rights. To the extent permitted by applicable law,
each Stockholder hereby waives any rights of appraisal or rights to dissent from
the Merger that it may have under applicable law.
     Section 7.2 Publication. Each Stockholder hereby permits Target to publish
and disclose in the Proxy Statement (including all documents and schedules filed
with the SEC) its identity and ownership of shares of Common Stock and the
nature of its commitments, arrangements and understandings pursuant to this
Agreement; provided, however, that such publication and disclosure shall be
subject to the prior review and comment by such Stockholder.
     Section 7.3 Further Actions. Each of the parties hereto agrees that it will
use its reasonable best efforts to do all things necessary to effectuate the
intent and provisions of this Agreement.
     Section 7.4 Notices. All notices, demands and other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given (i) if personally
delivered, on the date of delivery, (ii) if delivered by express courier service
of national standing (with charges prepaid), on the Business Day following the
date of delivery to such courier service, (iii) if deposited in the United
States mail, first-class postage prepaid, on the fifth Business Day following
the date of such deposit, or (iv) if delivered by telecopy, upon confirmation of
successful transmission, (x) on the date of such transmission, if such
transmission is completed at or prior to 5:00 p.m., local time of the recipient
party, on that date, and (y) on the next Business Day following the date of
transmission, if such transmission is completed after 5:00 p.m., local time of
the recipient party, on such date. Notices, demands and communications to any
party hereto shall, unless another address or facsimile number is specified in
writing pursuant to the provisions hereof, be sent to the address or facsimile
number indicated below:
If to GEO to:
The GEO Group, Inc.
621 Northwest 53rd Street
Boca Raton, Florida 33487
Facsimile No: (561) 999-7647
Attention: John Bulfin
with a copy (which shall not constitute notice) to
Akerman Senterfitt
One Southeast Third Avenue, 25th Floor
Miami, Florida 33131
Facsimile No: (305) 374-5095
Attention: Jose Gordo

7



--------------------------------------------------------------------------------



 



Stephen K. Roddenberry
     If to any Stockholder, to the address or facsimile number set forth
opposite the name of such Stockholder on Annex II hereto.
     Section 7.5 Assignment; Binding Effect. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned, in whole or in
part, by operation of law or otherwise, by any of the parties hereto without the
prior written consent of the other parties, except that GEO may assign all or
any of its rights and obligations hereunder to any Affiliate or financing source
of GEO or Merger Sub; provided, that no such assignment shall relieve the
assigning party of its obligations hereunder if such assignee does not perform
such obligations. Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the parties hereto
and their respective successors and permitted assigns. Any purported assignment
not permitted under this Section shall be null and void.
     Section 7.6 Third Party Beneficiaries. Notwithstanding anything contained
in this Agreement to the contrary, except for Section 7.2 (solely in the case of
Target as the intended beneficiary thereof), nothing in this Agreement,
expressed or implied, is intended to or shall confer on any Person, other than
the parties hereto or their respective permitted successors and assigns, any
rights, benefits, remedies, obligations or liabilities whatsoever under or by
reason of this Agreement.
     Section 7.7 Amendments. This Agreement may not be modified, amended,
altered or supplemented with respect to any Stockholder, except upon the
execution and delivery of a written agreement executed by GEO and such
Stockholder. This Agreement may not be modified, amended, altered or
supplemented with respect to GEO, except upon the execution and delivery of a
written agreement executed by GEO.
     Section 7.8 Entire Agreement. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, both written and oral, among
the parties, or any of them, with respect thereto.
     Section 7.9 Governing Law; Jurisdiction; Waiver of Jury Trial.
          (a) All disputes, claims or controversies arising out of or relating
to this Agreement, or the negotiation, validity or performance of this
Agreement, or the transactions contemplated hereby shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
its rules of conflict of laws.
          (b) Each of the parties hereto hereby irrevocably and unconditionally
consents to submit to the sole and exclusive jurisdiction of the courts of the
State of Delaware and of the United States District Court for the District of
Delaware and any court of appeal therefrom (the “Chosen Courts”) for any
litigation arising out of or relating to this Agreement, or the negotiation,
validity or performance of this Agreement, or the transactions contemplated
hereby (and agrees not to commence any litigation relating thereto except in
such courts), waives any objection to the laying of venue of any such litigation
in the Chosen Courts and agrees not to

8



--------------------------------------------------------------------------------



 



plead or claim in any Chosen Court that such litigation brought therein has been
brought in any inconvenient forum. Each of the parties hereto agrees that
service of process may be made on such party by prepaid certified mail with a
proof of mailing receipt validated by the United States Postal Service
constituting evidence of valid service. Service made pursuant to the foregoing
sentence shall have the same legal force and effect as if served upon such party
personally within the State of Delaware.
          (c) Each of the parties hereto irrevocably waive any and all rights to
trial by jury in any proceedings arising out of or related to this Agreement or
the transactions contemplated hereby.
     Section 7.10 Fee and Expenses. Except as otherwise provided herein, whether
or not the Merger is consummated, all costs and expenses incurred by a party
hereto in connection with this Agreement and the transactions contemplated
hereby shall be paid and borne by such party.
     Section 7.11 Headings. Headings of the articles and sections of this
Agreement are for the convenience of the parties only, and shall be given no
substantive or interpretive effect whatsoever.
     Section 7.12 Interpretation. In this Agreement, unless the context
otherwise requires, words describing the singular number shall include the
plural and vice versa, words denoting any gender shall include all genders and
words denoting natural Persons shall include corporations and partnerships and
vice versa. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be understood to be followed by the words “without
limitation.”
     Section 7.13 Waivers. No action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party,
nor any failure or delay on the part of any party hereto in the exercise of any
right hereunder, shall be deemed to constitute a waiver by the party taking such
action of compliance of any representations, warranties, covenants or agreements
contained in this Agreement. The waiver by any party hereto of a breach of any
provision hereunder shall not operate or be construed as a waiver of any prior
or subsequent breach of the same or any other provision hereunder.
     Section 7.14 Severability. Any term or provision of this Agreement that is
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction. If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.
     Section 7.15 Enforcement of this Agreement. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with its specific terms or was
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this

9



--------------------------------------------------------------------------------



 



Agreement and to enforce specifically the terms and provisions hereof in the
Chosen Courts, this being in addition to any other remedy to which they are
entitled at law or in equity.
     Section 7.16 Counterparts. This Agreement may be executed by the parties
hereto in two or more separate counterparts, each of which, when so executed and
delivered, shall be deemed to be an original. All such counterparts shall
together constitute one and the same instrument. Each counterpart may consist of
a number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.
     Section 7.17 Capacity as a Stockholder. This Agreement shall apply to each
Stockholder who is a director or officer of Target solely in his or her capacity
as a Stockholder of Target and not in his or her capacity as a director or
officer of Target. Nothing contained in this Agreement shall be deemed to apply
to, or limit in any manner, the obligations of any such Stockholder to comply
with his or her fiduciary duties as a director of Target.
     Section 7.18 No Agreement among Stockholders. This Agreement is being
entered into by each Stockholder with GEO and does not represent an agreement,
commitment, arrangement or understanding with or to any other Stockholder, and
the agreements and undertakings of each Stockholder contained herein shall be
enforceable only by GEO and its successors and permitted assigns.
[signature pages follow]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to
be duly executed as of the day and year first above written.

            THE GEO GROUP, INC.
      By:   /s/ George Zoley        Name:   George Zoley        Title:  
Chairman and CEO        NORTH STAR PARTNERS, L.P. ,
By NS Advisors, LLC, as general partner
      By:   /s/ Andrew R. Jones        Name:   Andrew R. Jones        Title:  
Managing Member        NORTH STAR PARTNERS II, L.P.,
By NS Advisors, LLC, as general partner
      By:   /s/ Andrew R. Jones        Name:   Andrew R. Jones        Title:  
Managing Member        WYNNEFIELD PARTNERS SMALL CAP VALUE, L.P.,
By: Wynnefield Capital Management, L.L.C.,
as general partner
      By:   /s/ Nelson Obus        Name:           Title:   General Partner     

11



--------------------------------------------------------------------------------



 



            WYNNEFIELD SMALL CAP VALUE OFFSHORE FUND, LTD.
      By:   /s/ Joshua Landes        Name:           Title:           WYNNEFIELD
PARTNERS SMALL CAP VALUE L.P. I,
By: Wynnefield Capital Management, L.L.C.,
as general partner
      By:   /s/ Nelson Obus        Name:           Title:   General Partner     
  CHANNEL PARTNERSHIP II, L.P.,
      By:   /s/ Nelson Obus        Name:           Title:   General Partner     
  WYNNEFIELD CAPITAL MANAGEMENT, L.L.C.
      By:   /s/ Nelson Obus        Name:           Title:   Managing Member     
  WYNNEFIELD CAPITAL, INC.
      By:   /s/ Nelson Obus        Name:           Title:   President     

12



--------------------------------------------------------------------------------



 



Annex I
Scheduled Shares

                                      Subject                 Shares  
Beneficial             Beneficially   Ownership   Holder of   Certificate
Stockholder   Owned   Percentage   Record   Number
Wynnefield Capital, Inc.
    797,600       5.3 %   [Cede & Co.]     N/A  
Wynnefield Capital Management, LLC
    1,200,519       8.0 %   [Cede & Co.]     N/A  
Channel Partnership II, L.P.
    30,800       0.2 %   [Cede & Co.]     N/A  
Wynnefield Partners Small Cap Value L.P. I
    624,319       4.2 %   [Cede & Co.]     N/A  
Wynnefield Small Cap Value Offshore Fund, LTD.
    797,600       5.3 %   [Cede & Co.]     N/A  
Wynnefield Partners Small Cap Value, L.P.
    576,200       3.9 %   [Cede & Co.]     N/A  
North Star Partners, L.P.
    339,599       2.3 %   [Cede & Co.]     N/A  
North Star Partners II, L.P.
    369,264       2.5 %   [Cede & Co.]     N/A  

13



--------------------------------------------------------------------------------



 



Annex II
Notices
If to any of the Wynnefield entities or Channel Partnership II, L.P.:
c/o Wynnefield Capital Inc.
450 Seventh Avenue, Suite 509
New York, NY 10123
Attention: Nelson Obus
Facsimile: (212) 760-0824
with a copy (which shall not constitute notice) to:
Greenberg Traurig, LLP
200 Park Avenue, 14th Floor
New York, NY 10166
Attention: Shahe Sinanian, Esq.
Facsimile: (212) 801-6400
If to North Star Partners, L.P. or North Star Partners II, L.P.:
North Star Partners, L.P. or North Star Partners II, L.P.
274 Riverside Avenue
Westport, Connecticut 06880
Attention: Andrew Jones
Facsimile: (203) 227-3838
with a copy (which shall not constitute notice) to:
Greenberg Traurig, LLP
200 Park Avenue, 14th Floor
New York, NY 10166
Attention: Shahe Sinanian, Esq.
Facsimile: (212) 801-6400

14